Simmons, C. J.
1. When a case has been in this court submitted by briefs, assignments of error not argued therein, will be treated as having been abandoned. Cooper v. Stonecypher, ante, 818; Sanders Mfg. Co. v. Sav. Bank, 110 Ga. 559, and cases cited.
Submitted July 24, —
Decided August 8, 1900.
Complaint. Before Judge Gober. Cobb superior court. July 28, 1899.
Mozley Sc Griffin, for plaintiff in error.
E. W. Frey and B. F. Frey, contra.
2. The evidence authorized the verdict, and there was no error in refusing a new trial. Judgment affirmed.

All the Justices concurring.